                                                                     JS-6
1    DOUGLAS A. WICKHAM, Bar No. 127268
     dwickham@littler.com
2    ALYSSA S. GJEDSTED, Bar No. 284588
     agjedsted@littler.com
3    LITTLER MENDELSON, P.C.
     633 West Fifth Street, 63rd Floor
4    Los Angeles, CA 90071
     Telephone: 213.443.4300
5    Facsimile: 213.443.4299
6    Attorneys for Defendant
     KFORCE FLEXIBLE SOLUTIONS, LLC
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10   JOHNSON VIERA, an individual,          Case No. CV 19-4282-GW-RAOx
11                 Plaintiff,
                                            ORDER DISMISSING ACTION
12                                          WITH PREJUDICE
          v.
13                                          [FED.R.CIV.PROC. 41(a)]
     KFORCE FLEXIBLE SOLUTIONS,
14   LLC, a corporation form unknown; and
     DOES 1 TO 50, inclusive,
15
                                            Complaint Filed: April 2, 2019
16                 Defendant.               (Los Angeles County Superior Court)
17
18
19
20
21
22
23
24
25
26
27
28
1    GOOD CAUSE APPEARING THEREFOR:
2             After reviewing the Parties’ Stipulation Re Order Dismissing Action With
3    Prejudice, IT IS HEREBY ORDERED, ADJUDGE AND DECREED THAT this
4    action and each claim for relief therein is hereby DISMISSED WITH PREJUDICE.
5    Each party shall bears his and its own costs and attorneys’ fees associated with the
6    prosecution and defense of this matter.
7             SO ORDERED.
8
     Dated: December 3, 2019
9
                                               _________________________________
10
                                               HON. GEORGE H. WU
11                                             UNITED STATES DISTRICT JUDGE
     4820-1645-9947.2 028977.1233
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
